DETAILED ACTION
	Claims 1, 3, 5, 7, 8, and 10-16 are pending. Claims 1, 3, 5, 7, 12, and 13 have been amended, claims 2, 4, 6, and 9 have been canceled, one of the duplicate claim 8 has been canceled, and claim 16 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, 8, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enomoto et al. (U.S. 2012/0003591).
Enomoto et al. teaches in Table 3, a chemically amplified resist composition Ar-2 comprising resin (P-2), acid generator (PAG-2), compound (B-2), crosslinking agent (CL-1), surfactant W-2, hydrophobic resin (2b), and solvents A1, A2, and B1 [0506] (claim 1) wherein resin (P-2) having a molar ratio of 40/10/40/10 [0592] (claims 8, 10, and 14-16) is the following:

    PNG
    media_image1.png
    294
    267
    media_image1.png
    Greyscale
[0592] where the top right repeating unit is equivalent to a structural unit (a01) represented by general formula (a0-1) of instant claims 1 and 12 when R01 is an alkyl group of 1 carbon atom, na01 is 0, and Ra01 is an acid decomposable group represented by general formula (a01-r2-4) when Rax’12 and Rax’13 represent a monovalent saturated hydrocarbon group of 1 carbon atom and Rax’14 is a monocyclic alicyclic hydrocarbon group; the top left repeating unit is equivalent to a structural unit (a02) of instant claims 1 and 12 represented by general formula (a02-1) of instant claims 3 and 13 when R02 is a an alkyl group having 1 carbon atom, na02 is 0, and Ra02 is a lactone-containing monocyclic group; and the bottom left repeating unit is equivalent to structural unit (a03) of instant claims 1 and 12 represented by general formula (a03-1) of instant claims 5, 7, and 13 when R03 is an alkyl group of 1 carbon atom, na03 is 0, and Ra03 is a monocyclic alicyclic hydrocarbon group having a hydroxyl group.
	With regard to claim 11, Enomoto et al. teaches a method of forming a pattern, comprising: (a) forming a chemically amplified resist composition into a film, (b) exposing the film to light, and (c) developing the exposed film with a developer containing an organic solvent [0020-0023].
Response to Arguments
Due to the amendment filed January 19, 2022 of instant claim 1, the 102(a)(1) rejection over Shimizu has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1.
Due to the amendment of instant claims 1, 3, 5, 7, and 13 and cancelation of claims 2, 4, and 6, the objections have been withdrawn.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/           Examiner, Art Unit 1722        

/CHANCEITY N ROBINSON/           Primary Examiner, Art Unit 1722